Citation Nr: 1045499	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran's son may be recognized as a "helpless 
child" based on permanent incapacity for self-support prior to 
attaining the age of 18 for the purpose of entitlement to VA 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 
1946.  He died on September [redacted], 2007.  The appellant, K.L.D., is 
the Veteran's son.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

There is insufficient medical and other pertinent evidence to 
make a conclusive determination whether K.L.D. has a disability 
that has caused him to be permanently incapable of self-support 
prior to and after his 18th birthday.  Therefore, additional 
development is needed prior to a decision on the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether K.L.D. is now married 
or has ever been married.

2.  Contact the primary and secondary 
schools of K.L.D. and determine whether 
K.L.D. was enrolled in any special classes 
or programs.  Obtain all school records.  

3.  Obtain, based upon the names and 
addresses of medical care providers given 
to it by the appellant, medical records 
from those providers from the time of his 
birth to the current time, not currently of 
record.  

4.  After K.L.D.'s scholastic and medical 
records are obtained, schedule him for a 
medical examination to determine whether, 
at the age of 18, he was permanently 
incapable of self-support.  The claims file 
must be made available for review by the 
examiner.  The examination report must 
state whether such review was accomplished.  
The examiner is asked to provide an opinion 
responding to the following questions:

a.  Whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
K.L.D. was permanently incapable of self-
support at the time of his 18th birthday.  
The examiner should state (if possible) 
what employment limitations would have 
existed at age 18 and what limitations are 
currently shown.

b.  If it is determined that K.L.D. is (and 
has been) capable of self-support, then the 
examiner should identify the evidence that 
establishes that he is capable of self-
support and discuss his industrial and 
employment capabilities.

c.  If a finding is made that K.L.D. was 
permanently incapable of self-support as of 
his 18th birthday, then determine whether 
it is at least as likely as not there was 
improvement sufficient to render him 
capable of self-support after the age of 
18.

5.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
appellant and his representative a 
supplemental statement of the case and give 
them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

